Matter of Edgardo Yadiel N. (Edwin N.) (2014 NY Slip Op 06657)
Matter of Edgardo Yadiel N. (Edwin N.)
2014 NY Slip Op 06657
Decided on October 2, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 2, 2014Gonzalez, P.J., Saxe, Richter, Feinman, Kapnick, JJ.


13100B 13100A 13100

[*1] In re Edgardo Yadiel N., And Others, Dependent Children Under Eighteen Years of Age, etc.,
andEdwin N., Respondent-Appellant, Episcopal Social Services, Petitioner-Respondent.
Steven N. Feinman, White Plains, for appellant.
Rosin Steinhagen Mendel, New York (Douglas H. Reiniger of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Bobette M. Masson-Churin of counsel), attorney for the children.
Orders, Family Court, Bronx County (Karen I. Lupuloff, J.), entered on or about May 10, 2013, which, inter alia, after findings of permanent neglect, terminated respondent father's parental rights to the subject children and committed the custody and guardianship of the children to petitioner agency and the Commissioner of the Administration for Children's Services for the purpose of adoption, unanimously affirmed, without costs.
The record demonstrates by clear and convincing evidence that the agency made diligent efforts to encourage and strengthen
respondent's parental relationship with the subject children (see Social Services Law § 384-b). The agency referred respondent to individual counseling and programs devoted to parenting skills, domestic violence and anger management. The agency also made efforts to assist respondent obtain suitable housing and arranged a visitation schedule with the children (see Matter of Precious W. [Carol R.], 70 AD3d 486 [1st Dept 2010]).
Despite these diligent efforts, respondent failed to plan for the children's future by refusing to undergo a mental-health evaluation or to comply with random drug and alcohol testing during the relevant time period. There is also a lack of evidence that respondent obtained [*2]adequate housing or stable employment (see e.g. Matter of Paul Michael G., 36 AD3d 541 [1st Dept 2007]), and he frequently failed to attend scheduled visits with the children (see Matter of Jenna Nicole B. [Jennifer Nicole B.], 118 AD3d 628 [1st Dept 2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 2, 2014
CLERK